Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2022 and 03/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Response to Amendments
Applicant’s amendment to Claims 1, 20, 25, and 27 is sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn.

Claims 1-4, 6-9, 11-15, 17, 19-20, 25-28 are allowable, with Claims 5, 10, 16, 18, 21-24 previously canceled. 

Response to Arguments
Applicant argues the 102 rejection, on page 12 lines 5-9 and lines 21-23, in view of Burroughs et al., (US 2007/0233001), stating that the prior art allegedly doesn't teach “movement of the stop from the first configuration to the second configuration allows the shuttle to move further in the longitudinal direction to move the driver from the deployed configuration to the first or second retracted configuration”. The examiner has fully considered applicant's argument, and agrees that Burroughs doesn’t teach further movement in the longitudinal direction.
Applicant further argues, on page 13 lines 1-3 and lines 11-13, that the prior art allegedly doesn’t teach “the stop has a first end fixed to a remainder of the carrier”. The examiner has fully considered applicant's argument, and agrees that Burroughs doesn’t teach the first end of the stop being fixed to a remainder of the carrier.
Applicant’s arguments filed 03/16/2022, with respect to Burroughs et al., (US 2007/0233001) have been fully considered and are persuasive. The rejection of Claims 1-4, 6-9, 11-15, 17, 19-20, 25-28 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-9, 11-15, 17, 19-20, 25-28 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art on record, Burroughs et al., (US 2007/0233001), while disclosing an injector device with a housing, a driver coupled to a needle, a shuttle and a stop, does not disclose or render obvious, alone or in combination with the other prior art of record, movement of the stop from the first configuration to the second configuration allows the shuttle to move further in the longitudinal direction to move the driver from the deployed configuration to retracted configuration, in addition to the other claimed features as claimed in amended Claim 1. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 2-4, 11-15, 19-20, and 25-28 depend upon Claim 1, therefore are also considered allowable.
Regarding Claim 6, the closest prior art on record, Burroughs et al., (US 2007/0233001), while disclosing an injector device with a housing, a driver coupled to a needle, a shuttle and a stop, a deployment and a retraction gear, does not disclose or render obvious, alone or in combination with the other prior art of record, movement of the stop from the first configuration to the second configuration allows the shuttle to move further in the longitudinal direction to move the driver from the deployed configuration to retracted configuration, in addition to the other claimed features as claimed in amended Claim 6. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
Claims 7-9 depend upon Claim 6, therefore are also considered allowable.
Regarding Claim 17, the closest prior art on record, Burroughs et al., (US 2007/0233001), while disclosing an injector device with a carrier having a stop, a first gear, a needle, a driver, and a shuttle with a rack gear, does not disclose or render obvious, alone or in combination with the other prior art of record, the stop having a first end fixed to a remainder of the carrier, in addition to the other claimed features as claimed in amended Claim 17. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Martin et al., (GB 2396298): an injection device with housing, needle, driver coupled to the needle, a stop and a shuttle. The shuttle (Fig. 10, (500c)) moves further in the longitudinal direction to move the driver (Fig. 10, (500b, 500a)). However, Martin doesn’t teach a stop which has a first end fixed to a remainder of the carrier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783